 OPERATIVE PLASTERERS' AND CEMENT FINISHERS',ETC.463fusal in the course of their employment to perform any services for their em-ployers, where an object thereof is toforceor require any employer or personto'cease doing business with Pittsburgh PlateGlass Company.BROTHERHOOD OF PAINTERS,DECORATORS,AND PAPER-HANGERS OF AMERICA,LOCAL No. 193,AND DIS-TRICTCOUNCILNo. 38 OF BROTHERHOOD OF PAINT-ERS, DECORATORS,AND PAPERHANGERS OF AMERICA,AFFILIATEDWITH A F. OF L.,LaborOrganization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.OPERATIVE PLASTERERS' AND CEMENT FINISHERS' INTERNATIONAL AS-SOCIATION, LOCAL 555, AFLandLEE E. PARKER.Case No. 36-CB-90.October 25,1954Decision and OrderOn June 8, 1954, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (b) (1) (A) and 8 (b) (2) of theAct, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulingsare hereby affirmed.The Board has considered the Intermedi-ate'Report, the exceptions and brief, and the entire record in this case,and hereby adopts the Trial Examiner's findings, conclusions,' andrecommendations.aOrderUpon the entire record inthiscase, and pursuant to Section 10 (c)of the National Labor RelationsAct, theNational Labor RelationsBoard hereby orders that the Respondent,Operative Plasterers' andCement Finishers'InternationalAssociation,Local 555, AFL, itsofficers, representatives,agents, successors,and assigns,shall:'We find, as didthe Trial Examiner, that Respondentunlawfully prompted the dis-crimination against employeeLee it Parker.However, in reaching this conclusion, wedeem it unnecessary to pass uponthe existenceof an illegal"tacit undeistanding" betweenRespondentand Teller Construction Co2We shall,without passing upon the propriety of the Trial Examinei'srecommendedorder,substitutetherefor the Board's usual olderin this type case.See,e.g,Local 257—Brotherhoodof Painters, Decoratorsaoid Paperhangersof America,etc,109 NLRB 821.110 NLRB No. 79. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Causing or attempting to cause Teller Construction Co., itsofficers, agents, successors, or assigns, or any other employer, in viola-tion of Section 8 (a) (3) of the Act, to discriminate in regard to thehire and tenure of employment or any term or condition of employ-ment of Lee E. Parker, or any other employee, because lie is not amember of the Respondent.(b) In any other manner restraining or coercing employees ofTeller Construction Co., its successors or assigns, or of any other eln-ployer, in the exercise of their right to engage in, or to refrain fromengaging in, concerted activities, as guaranteed in Section 7 of theAct, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Notify Lee E. Parker and Teller Construction Co., in writing,that it has no objection to the employment of Lee E. Parker asa cementfinisher if, as, and when the said Teller Construction Co. may havework within the territorial jurisdiction of the Respondent.(b)Make Lee E. Parker whole for anylosshe may have sustainedas a result of the discrimination against him in the manner set forthin the Intermediate Report.(c)Post at its business offices and meeting halls in Portland, Ore-gon, copies of the notice attached to the Intermediate Report andmarked "Appendix." 3Copies of said notice, to be furnished by theRegional Director for the Nineteenth Region, shall, after having beenduly signed by an official representative of the Respondent, be postedby it immediately upon receipt thereof and maintained by it for aperiod of sixty (60) consecutive days in conspicuous places, includ-ing all places where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent to insure that thenotices are not altered, defaced, or covered by any other material.(d)Mail to the Regional Director for the Nineteenth Regionsigned copies of the above notice, for posting, the Company willing,at the place of business and construction projects of Teller Construc-tion Co., in places where notices to its employees are customarilyposted.(e)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.s This notice shall be modified by substituting the words"A Decision and Order" forthe words "The Recommendations of a Trial Examiner."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order." OPERATIVE PLASTERERS' AND CEMENT FINISHERS', ETC. 465Intermediate Report and Recommended OrderSTATEMENT OF THE CASELee E. Parker, an individual, hereinafter called Parker, filed a charge on October12, 1953, against Operative Plasterers' and Cement Finishers' International Asso-ciation,Local 555, AFL, herein called the Respondent, on the basis of which chargea complaint was duly issuedallegingthat the Respondent had engaged in and wasengagingin unfair labor practices affecting commerce within the meaning of Section8 (b) (1) (A) and (2) of the National Labor Relations Act, as amended, 61 Stat.136, herein called the Act.Copies of the complaint, charge, and notice of hearingwere duly served on the Respondent and Parker.In substance the complaint, issued January 26, 1954, alleged that on or about July1, 1953, the Respondent caused Parker's employer, Teller Construction Co., hereincalled Teller, to change Parker's employment from the job of cement finisher to thatof laborer because Parker was not a member of the Respondent and for reasonsother than his failure to tender periodic dues and initiation fees, thereby causingTeller to discriminate against Parker in regard to hire and tenure of employment andto encourage membership in the Respondent in violation of Section 8 (a) (3) ofthe Act; and that the Respondent restrained and coerced employees in the exercise ofthe rights guaranteed in Section 7 of the Act.The Respondent's answer, dated Feb-ruary 13, 1954, denied the commission of the unfair labor practices alleged.Pursuant to notice, a hearing was held at Portland, Oregon, on February 15 and16, 1954, before me as the duly designated Trial Examiner.The General Counselfor the National Labor Relations Board (the latter being herein called the Board)and the Respondent were represented by counsel, and counsel for Teller appearedas an observer.The parties were afforded full opportunity to examine and cross-examine witnessesand to introduce relevant evidence.At the conclusion of theGeneral Counsel's case, Respondent's counsel moved to dismiss the complaint ongrounds of commerce as well as on the merits. The motion was denied.At theconclusion of the hearing, the Respondent renewed its motion to dismiss and rulingwas reserved thereon. It is now denied.Oral argument was waived by the partiesbut, on request, a date was fixed for the filing of briefs.A brief was filed only by theRespondent.From my observation of the witnesses, and upon the entire record in the case, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF TELLERTeller is a partnership formed in 1940 and having its principal place of businessin Portland, Oregon. It is engaged in the construction of various types of commer-cial structures.During 1953, it engaged in such business in the States of Oregon,Washington, California, and Montana.During that period it was performing workon fish hatcheries in the State of Washington for Federal Fish and Wild Life undertwo contracts with the United States, for a combined sum of $110,000.1 Likewise inthat period, it performed repair and construction work for the Standard Oil Com-pany of California, at various locations in the State of Washington, having a value offrom $10,000 to $15,000. In Montana, in 1953, Teller constructed a concrete spill-way for Federal Fish and Wild Life having a value of about $30,000. In California,in 1953, Teller constructed a station for the Standard Oil Company having a valueof about $10,000. In the performance of its out-of-State contracts Teller transportedby its own trucks from Oregon tools and such supplies as bolts, nails, and forms,having a value of about $5,000, and it caused to be shipped in interstate commerce tojobs in the State of Washington about $5,000 worth of reinforcing steel and to Mon-tana about $1,000 worth of reinforcing steel.Most of the lumber and cement usedwere purchased near the location of the work and certain equipment was hired lo-cally on an hourly basis.Laborers for the work would be hired locally except forthe foreman and on some jobs a cement finisher, and 1 or 2 others who werespecialists in their work.During 1953 Teller performed construction work in the State of Oregon for theStandard Oil Company of California, having a value of $400,000; for the OregonState Highway Commission, having a value of $80,000; for the Union Pacific Rail-'One contract, for $50,000, was half completed in 1952 andwas finished in 1953.A $60.000 contract was performed entirely in 1953.338207-55-vol 110-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDroad,having a valueof $75,000; and smaller contracts with the Shell Oil Companyand Signal Oil Companies,having a combined value of $25,000.The Respondent denies that Teller is engaged in commerce within the meaning ofthe Act.On all the evidence, however, I find that the activities of Teller do sub-stantially affect interstate commerce and that it would effectuate the policies of theAct to assume jurisdiction in this case.2IL THE LABOR ORGANIZATION INVOLVEDThe Respondentadmitsthat it is a labororganizationas defined in the Act. Itadmits to membership cement finishers,someof whom Teller employs.III.1HE UNFAIR LABOR PRACTICESThe Discrimination Caused by Respondent1.Parker's employment historyLee E. Parker sad been a member of the Respondent until, in 1951, he was ex-pelled.Parker had first worked for Teller as a cement finisher in 1950 and hadthereafter been used by Teller on various jobs in the same capacity.Teller hadalways found his work to be satisfactory.In the latter part of May 1953, Parker telephoned Theodore Johnson, one ofthe partners in Teller, and asked for a job as cement finisher. Johnson askedParker if he was "straight" with the Respondent yet.Parker replied that he wasas straight as he ever would be. Johnson, knowing that Parker was not then amember of the Respondent, told Parker he would call him back in a couple of days.Parker said he needed work immediately and that he was not above doing a laborer'swork.Johnson asked if he could get a laborer's card (i. e., membership card inthe Laborers' union).Parker said he thought he could, and Johnson told him tocome in the next morning. Parker was employed by Teller on May 27, 1953, asa laborer.After working on several projects as a laborer, he was put on the Stand-ard Oil office building project.Parker told Willis Saucerman, the foreman on thejob, that he was a cement finisher working as a laborer. Saucerman told Parkerthat there was no finishing to be done at that time but that Parker would be put onthatwork when they started stripping (removing forms after concrete had set).About July 1, Parker was given work normally done by cement finishers.Most ofthe work he did during the remainder of his time on that project was on grinding,an abrasive process by means of a power tool to remove the roughness left on thesurface of the hardened cement after the forms are removed.Although this is classi-fied by the American Federation of Labor as a cement finisher's work as distin-guished from a laborer's work, the cement finishers find it a disagreeable type ofwork because of the dust created, which can be injurious to health, and when theydo the work they normally rotate on it. Teller was using laborers on this workduring July 1953. It is not entirely clear whether Teller used these laborers onthe grinding work because of a belief that it was a laborer's work or because of ashortage of cement finishers.Of the laborers doing grinding work only Parkerreceived pay at the cement finisher's rate of $2.60.The laborer's rate was $2 or$2.10, but some laborers were given 25 cents more while on grinding. Johnsonexplained Parker's receipt of the cement finisher's rate by saying that it was a pre-mium rate for laborers: "He [Parker] put it down on his time slip, and we thoughthe was earning it. So, we paid it." Foreman Willis Saucerman testified that Parkergot a higher rate because he was more experienced on that work than the others.Although deeming Parker qualified as a cement finisher, Johnson testified that hedid not classify Parker as a cement finisher because he did not have a membershipcard in the Respondent. But before an objection raised by the Respondent, as here-inafter related, Teller did give Parker such cement finishing work as was available.In the summer of 1953, cement finishers were in short supply, and Teller had astanding order in with the Respondent for menWhen the Respondent was unableto supply men, it did not object to Teller's use of laborers on cement finishing work,including the grinding job.33Cement Masons Local No 555,102 NLRB 1408;Paul W. Speer, Inc,94 NLRB 317.3 Foreman Saucerman testified that he hired cement finishers only through the Respond-ent, but that when the Respondent was unable to furnish men, the Employer could uselaborers, carpenters, steel men, or anybody else on cement finishing.He testified it was"standard practice"to classify a man as a cement finisher only if he was a member ofthe Respondent. OPERATIV1 PLASTERERS' AND CEMENT FINISHERS', ETC. 467Toward the latter part of July, as a result of a request by Teller for cement fin-ishers,Carroll Keller, the Respondent's business agent, dispatched two cement fin-ishers named Joe Mangogna and Ed Boone. Keller in his testimony, did not identifythe person who telephoned him for finishers.Leo Reichel, finisher foreman,4 hadalso recently come on this project.Boone and Reichel worked at grinding on eitherside of Parker for a short while, but Boone was discharged after a few days.Man-gogna continued for a while, but on July 24, 1953, Mangogna and Reichel bothbecame uneasy about working with Parker.Mangogna told Parker that he couldnot work with him as he knew he would be fined, as Reichel once had been, andthat he would rather quit and buck the hall than take a chance on a fine.On a date not fixed but which I find was about Monday, July 27, 1953, Reicheltelephoned Keller and, among other things, told Keller that he had had doctor'sorders not to run the grinder and asked Keller to issue permits to laborers to do thework.Keller said that he had no authority to issue a permit to anyone unless hewas accepted as a member or potential member of the Respondent, that grindingwas a cement finisher's work, and that Reichel should use cement finishers on it.He suggested that they should rotate the work so that they would not have to stayon the job too long at a time.At about the same time or perhaps a little before Reichel's conversation withKeller,Mangogna went to the Respondent's hall, told Keller that Parker was on thejob, and that he did not think that he, himself, would go back on the job becausehe thought there would be a little trouble.Keller denied that Mangogna told himwhat kind of work Parker was doing but he admitted that Mangogna told him thatlaborers were doing grinding work.Keller told Mangogna not to let laborers dogrinding work, that it was a finisher's work, and that they should rotate it.After his telephone conversation with Keller, Reichel told Foreman Saucermanthat he had had a telephone conversation with Keller, that grinding was a finisher'swork, and that laborers were not to be doing it .5As a result of this notice Saucer-man, who knew that Parker was not then a member of the Respondent, therefore 6took him and his brother, who was also a laborer, off the job and told them to goto Teller's shop.When Parker asked why, Saucerman said that there had been alittle stink, that Parker should take a broken grinder to the shop for repair and takehis brother with him, that Johnson had some finishing for him to do in the shop.Parker asked if the Respondent had anything to do with his being taken off the job.Saucerman answered noncommittally that he could not put himself on a limb andthat Johnson had some work in the shop anyway. Parker and his brother arrived atthe shop at about 10 a. m. that morning, and when they reported to Johnson, thelatter, according to Parker's credited tesimony, laughed and said, "Well, they finallycaught up with us, didn't they?" Johnson then assigned them to work at the shop.Parker worked at the shop until the next morning and was paid the finisher'srate of $2.60.Then he was sent to work on a high school building as a laborforeman at the rate of $2.25 per hour.He unsuccessfully applied for work on thatproject as a cement finisher and quit the job on August 9 as a result of dissatisfactionwith his earnings.2.Concluding findingsThe Respondent contends that the Union did not attempt to cause discriminationagainst Parker, that it was interested only in protecting its scale of pay for finishersby asserting its proper jurisdiction over cement grinding, and that its requirementthat cement grinding be done by finishers was based merely on job classificationand not on union membership; so that Parker's removal from the job was occasionedby the fact that he was a laborer and not on the fact that he was not a member ofthe Respondent.With respect to the contention that the Respondent was concerned only with seeingthat workmen capable of doing cement finishing should receive the scale of payfor such work, I note that laborers were doing the grinding and apparently weredoing it to Teller's satisfaction; that Keller made no effort to learn what they werebeing paid or whether they were sufficiently skilled; and that, without any suchinvestigation,Keller told Mangogna not to let laborers do grinding work, as it wasa finisher's work, and told Foreman Reichel that he should use finishers on thatwork. I find no merit in this contention of the Respondent.4 See the earlier case involving Parker and Respondent, 102 NLRB 1408, where Reichel,as foreman, played a part in Parker's discharge.5 On July 29, Johnson telephoned Keller to verify this and Keller confirmed it.6 Saucerman testified that he does not transfer a man from the classification of laborerto that of cement finisher unless he holds a Cement Finisher's card. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent contends that Keller used the words "laborer" and "finisher" ina generic sense and not as meaning members of one union or another. The evidencedoes not support this contention. It is true that if the Respondent was unable, onrequest, to furnish cement finishers, it made no objection to the employment ofothers for that work. But Keller testified that whoever wanted to do cement finishingwould have to make application to join the Respondent; that if cement finisherswere available, the Respondent would ask the Employer to have them do the work;and that the Respondent would not furnish men to a contractor who did not liveup to the Respondent's rules and regulations. I am convinced and find by thisand all the evidence in the case that when Keller told Foreman Reichel that grindingwas a cement finisher's work and that Reichel should use cement finishers on thatwork, he used the term "cement finishers" as synonymous with "member" of theRespondent.The Respondent also contends that no discrimination was intended because theworking rules involved in the earlier case 7 were amended and that with the expira-tion of its contract with employers at the end of 1952, the rules became ineffectiveand that there was no contract and there were no rules in effect in 1953.Kellertestified that after the order of the Board in the earlier case, the Respondent tolditsmembers not to abide by the rules that "had been held illegal." The date of theBoard's order was February 17, 1953. If, in fact, there were no rules in effectin 1953, there would be no reason to give such instructions.8No notice was givento Teller that the Respondent's rules were not operative in 1953. Johnson apparentlyassumed that they were.He testified that Teller followed the Respondent's rulesas its own but that Teller did not always know what they were until told by theRespondent.Although working rules are apparently designed to supplement a collective-bargaining agreement and, in the absence of a contract in 1953, were not formallyin effect during that time, I am convinced by the evidence in this case that certainrules of the Respondent were expected by it to be followed by contractors even inthe absence of a collective-bargaining agreement, that among these rules was onethat required the contractor to give preference to the Respondent's members, whenavailable for work, on all work characterized as cement finishing, that failure on thepart of a contractor to give effect to such rule would result in the Respondent'srefusal to honor the contractor's requests for cement finishers when they wereneeded, and that Teller so understood. It follows that whether or not formal ruleswere in existence in 1953, the Respondent and Teller had a tacit understanding andmaintained conditions of employment giving illegal preferential hiring rights to theRespondent's members .9The Respondent seems to assume that, because the AFL awarded it "jurisdiction"over cement grinding, it was entitled to require employers to give effect to that awardand to require them to employ only cement finishers on cement grinding work.As no employee was recognized by the Respondent or by Teller as a cement finisherunless he was a member of the Respondent, the latter was claiming a preferentialright to such work for its members. In the absence of a lawful union-securitycontract, the Respondent had no right to enforce its jurisdiction over cementgrinding.10As in the earlier case, the Respondent claimed that it had no intention of causinga discharge or change in rate of pay for Parker and that it had frequently informedthe membership that they should not refuse to work with Parker." It is immaterialwhether or not the Respondent intended to affect the employment status of anyspecific employee when it insisted that grinding was work to be done by its members,7CementMasons Local No 555, 102 NLRB 1408.8It may be that Keller confused the Board's order and the Intermediate Report of theTrial ExaminerThe latter was issued on April 15, 1952On October 8, 1952, theRespondent revised its rules to omit those which had been discussed in the IntermediateReport.Among the rules which were not mentioned in that Intermediate Report and whichreappeared in the revised rules is the following:Sec. 21.All screeds for top surfacing, such as floors, ground floors, curbs and gutters,porch steps and sidewalks must be set by a Cement Mason who is a member of thisLocalN L R B. v. Construction Specialties Co. and Int'l. Ass'n. of Heat and Frost InsulatorsandAsbestos Wkrs,LocalNo28, A F. L.,208 F. 2d 170 (C. A. 10)10South Texas Chapter, Associated General Contractors of America, Inc.,107 NLRB 965.11There is reason to believe that these instructions were understood by members of theRespondent to mean that they should not refuse to workon the same construction projectwith Parker when Parker was not doing finishing work. OPERATIVE PLASTERERS' AND CEMENT FINISHERS', ETC. 469when available, to the exclusion of others.12The fact that Teller was amenableto the Respondent's direction is likewise immaterial.Absent the Respondent'sinsistence that grinding be done by cement finishers and Teller's compliance there-with, Parker would not have been taken off the grinding job on the Standard Oiljob and would have been used as a cement finisher so long as there was need forany, which Johnson testified was until November 1953. It follows, therefore, andIfind that the Respondent did cause Parker's Employer to discriminateagainsthim because he was not a member of the Respondent and that the Respondentrestrained and coerced employees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, in violation of Section 8 (b) (1) (A) and (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Teller described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and 8 (b) (2) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.As it has been found that the Respondent caused Teller to remove Parker dis-criminatorily from cement finishing work in violation of Section 8 (a) (3) of theAct, I shall recommend that the Respondent make Parker whole for any loss of payhe may have suffered because of the discrimination against him.As it appears thatcement finishers were employed by Teller until November 1953 on the Standard Oilproject, Parker would in all probability have continued on the job until then but forthe discrimination against him.He should therefore be reimbursed for loss ofpay for that period.The precise termination date in November may be determinedin the compliance stage of this proceeding. I shall, accordingly, recommend thatthe Respondent pay Parker a sum of money equal to the amount he would normallyhave earned as wages on cement finishing work from July 27, 1953, to the date inNovember 1953 when cement finishers ceased to be needed on the Standard Oilproject.Upon the foregoing findings of fact, and the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Operative Plasterers' and Cement Finishers' International Association, Local555, affiliated with the American Federation of Labor, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.Teller Construction Co. is an Employer within themeaningof Section 2 (2)of the Act.3.By causing Teller Construction Co. to discriminate in regard to the nature andtenure of employment of Lee E. Parker in violation of Section 8 (a) (3) of theAct, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (2) of the Act.4.By restraining and coercing employees employed by Teller Construction Co.in their exercise of the rights guaranteed in Section 7 of the Act, the Respondent hasengaged in and is engaging in unfair labor practices within themeaningof Section8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within themeaningof Section 2 (6) and (7) of the Act.(Recommendations omitted from publication.]'a Sub Grade Engineering Compancy,93 NLRB 406AppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our members that:WE WILL NOT cause or attempt to cause Teller Construction Co., or anyother employer, except in accordance with the provisions of Section 8 (a) (3) 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act,to discriminate in regard to the hire and tenure of employment orany term or condition of employment of Lee E.Parker or of any other em-ployee because he is not a member of this labor organization.WE WILL NOT in any other manner restrain or coerce employees of TellerConstruction Co. in the exercise of their right to engage in or to refrain from en-gaging in concerted activities as guaranteed in Section 7 of the Act,except tothe extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment,as authorized in Section8 (a) (3) of the Act.WE WILL make Lee E.Parker whole for any loss of pay he may have sufferedas a result of the discrimination against him.OPERATIVE PLASTERERS'AND CEMENT FINISHERS'INTERNATIONALASSOCIATION,LOCAL 555, AFL,Labor Organization.Dated----------------By------------------------------------ ---------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.SHIRLINGTON SUPERMARKET,INC., AND ITS SUBSIDIARIES, SHIRLEYFOOD STORE No. 1, INC., SHIRLEY FOOD STORE No. 2, INC., SHIRLEYFOOD STORE No. 5, INC., SHIRLEY FOOD STORE No. 6, INC., AND WEST-MONT SUPERMARKET,INC.andLOCAL 1501,RETAIL CLERKS INTER-NATIONAL ASSOCIATION, AFL.Case No. 5-CA-775.October 25,1954Order Denying Motion for ReviewOn July 19, 1954, the Board issued an Order herein denying theRespondent's motion for reconsideration of the Board's Decision andOrder dated April 29, 1954.On August 6, 1954, the Respondent fileda motion for review of the Board's Order denying the motion forreconsideration.In its motion for reconsideration, the Respondent contended,interalia,that the second election held among the Respondent's employees Iwas conducted after speeches by both the Respondent and the Unionon company time to massed assemblies of employees within 24 hoursof the election, and therefore that that election should be set asideunder thePeerless Plywoodrule?In its Order denying the motionfor reconsideration, the Board found that this contention was a newlyraised objection to conduct affecting the results of the second election,and as it had not been filed within 5 days of that election as requiredby the Board's Rules and Regulations, it was untimely.Accordingly,the Board did not pass upon the merits of this contention.The Re-spondent now contends that, despite the fact that this objection wasnot timely filed, the Board should nevertheless consider such objec-tion on the merits, because thePeerless Plywoodrule was not thenavailable as the basis for an objection to that election.In support ofthis contention, the Respondent points to cases in which it alleges thati Case No.5-RC-1095.z SeePeerless Plywood Company,107 NLRB 427.110 NLRB No. 76.